DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00128-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


TIG INSURANCE COMPANY F/K/A
TRANSAMERICA INSURANCE §
	APPEAL FROM THE 114TH
COMPANY,
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF


GOODMAN COMPANY, L.P. F/K/A
AMANA COMPANY, L.P. AND BARD §
	SMITH COUNTY, TEXAS
MANUFACTURING COMPANY, INC.,
APPELLEES



MEMORANDUM OPINION (1)
	Appellant has filed a Motion to Dismiss Interlocutory Appeal and  represents that the parties
have reached an agreement that disposes of all claims asserted in the trial court.  All other parties to
the appeal have been given notice of the filing of this motion.  Because Appellant has met the
requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered May 22, 2002.
Panel consisted of Worthen, J., and Griffith, J.




(DO NOT PUBLISH)

1.  See Tex. R. App. P. 47.1.